DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/23/22 have been fully considered but they are not persuasive. 

Regarding claim 1,
 	Applicant argues Li teaches pathways are configured using an enhanced network address translation (ENAT), which can be an ENAT table or database. Li’s ENAT function can be configured for each DC Gateway or Border node. Li’s ENAT function allows for communication despite different addressing schemes and merely directs flows to virtual network functions (VNFs). However, Li’s ENAT function fails to load balance network packet processing operations among two or more virtual network functions (VNFs) based on a load of at least one of the VNFs. Rather, Li’s overload detector detects when a VNF instance is overloaded and then notifies the system wide controller and placement decisions, which determine where (e.g. on which server cores or within which server) new VNF instances should be placed can be initiated. 

 	However the examiner disagrees because the ENAT function of directing flows to VNFs based on an overflow reads upon the claim limitation of load balancing between two or more VNFs. Li states:
[0053] In one embodiment, it is contemplated that the extended ENAT can be used as a virtual switch in the migration avoidance technique for redirecting new flows arriving at the old VNF instance, to new VNF instances for processing. The paths for flow re-direction may be provisioned by TE dynamically, or in a preconfigured manner while old flows continue to be processed at the old VNF. As old flows diminish to some degree, the forwarding rules for the remaining old flows can be reconfigured and the respective state migration can be performed. When the extended ENAT is used for migration avoidance as described, there is benefit in the savings related to state migration as well as the savings of forwarding rule configuration. The virtual switch is lower cost in comparison to sending packet flow to a completely new node. This can be useful in the session management architecture in a one-level path configuration, where TE is carried out on a per-session or per-flow level.

 	In the at least above cited portions, ENAT performs routing of flows between multiple VNFs based as a migration avoidance technique. Migration avoidance technique is used for the VNF is overloaded and hence a need to load balance between multiple VNFs (Li para [0052]).  One of ordinary skill in the art would interpret the above as the claim 1 limitation “load balance network packet processing operations among two or more virtual network functions (VNFs) based on a load of at least one of the VNFs and to direct at least one received packet to a target VNF”.

Regarding claim 1, 
 	Applicant argues Li does not teach that overload detector and system wide controller and placement decision are in a network interface controller (NIC). For at least this reason, Li fails to teach or suggest claim 1’s “a network interface controller (NIC) comprising: . . . circuitry to load balance network packet processing operations among two or more virtual network functions (VNFs) based on a load of at least one of the VNFs and to direct at least one received packet to a target VNF based on configuration of an access control list (ACL).”
 	However the examiner disagrees due the fact that the system of Li does teach a controller that enacts the ENAT function which performs the load balancing. Li states:
[0046] For example, an ENAT function can be configured to allow for communication between one or more DC gateways (within a DC Network) and one or more border nodes of an Operator's network. The DC network and the Operator's network can use different addressing schemes. However an ENAT function can allow for communication to flow despite these different addressing schemes. As an example, both the DC network and the Operator's network can include their own controller(s), which can host the NFV-C and SDN-C functions. In some embodiments, an ENAT function can be configured for each DC Gateway or Border node, however in other embodiments an ENAT function only needs to be configured for DC Gateways or the Border nodes, wherein the ENAT function provides the forwarding translations. For embodiments in which an ENAT function is to be configured at DC gateway, the DC network controller can configure the ENAT function based on input from the NFV-C. That is, the operator's NFV-C communicates the configuration to the DC network controller, which then configures the ENAT function at the DC gateways. 

 	At least in the above cited portion, the controller located at the DC gateway taught by Li performs configuring of the ENAT function which in turn performs load balancing between VNFs. In other words the DC controller performs the packet load balancing operations through configuring the ENAT function.  One of ordinary skill in the art would interpret the controller taught by Li to read upon the claim limitation “network interface controller”.

Any other arguments presented are based directly on the above arguments. Therefore, they are fully addressed as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invent9851
ion is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-30, 32, 35-39, 44-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20170289270) further in view of Palermo (Pub No 20170180325).

Regarding claim 26 and 35 and 44,
 	Li teaches an apparatus (DC gateway para [0046]) comprising:
 	A host interface; (interpreted as Then there is creation of new VNF instances (implemented as any of processes, containers, or VMs) at specified cores as determined by the placement component, see para [0046]. Examiner notes that it is implicit that the cores would have an interface for receiving/transmitting packets.)
 	At least one port to receive packets; and (interpreted as an ENAT function can be configured to allow for communication between one or more DC gateways (within a DC Network) and one or more border nodes of an Operator's network, see para [0046]. Examiner notes that it is implicit that the DC gateway would have an interface with input/output ports.)
 	a network interface controller (NIC) (interpreted as the interface for receiving packets at the DC Gateway, para [0046]) comprising circuitry to load balance network packet processing operations among two or more virtual network functions (VNFs) based on a load of at least one of the VNFs. (interpreted as it is contemplated that the extended ENAT will interact with Session-level SDT for migration avoidance purposes. When the existing VNFs become overloaded by traffic load or the processing requirements of the VNFs associated with the traffic load increases, more VNFs may be instantiated VNFs to split or spread the load over a larger number of VNF instances, see Li para [0052]).
 	and to direct at least one received packet to a target VNF; (interpreted as The remaining step for dynamic scaling is to configure the network to direct traffic to the appropriate VNF instances, see para [0052]).

 	However does not teach based on configuration of an access control list (ACL).
 	Palermo teaches based on configuration of an access control list (ACL) (interpreted as Flow director capabilities of the NIC 212 are configured to direct network traffic to the proper virtual functions (e.g., using an access control list (ACL) established by the VMM) of the VMs, see para [0016]).
 	It would have been obvious to one of ordinary skill in the art to combine the VNF transmission taught by Li with the access control list for VNF as taught by Palermo to indicate permissions associated with the VNFs for more user control and security.

Regarding claim 27 and 36 and 45,
 	Li in view of Palermo teaches the apparatus of claim 26, wherein the load of at least one of the VNFs is based at least in part on one or more virtual machines executing as part of the VNF or one or more processing cores or resource allocated to the VNF (interpreted as determine where (e.g. on which server cores or within which server) new VNF instances should be placed can be initiated. Then there is creation of new VNF instances (implemented as any of processes, containers, or VMs), see Li para [0052]).

Regarding claim 28 and 37 and 46,
 	Li in view of Palermo teaches the apparatus of claim 26, however does not teach wherein load balance processing of network packet processing operations among two or more virtual network functions (VNFs) is based on an overload of a VNF. (interpreted as When the existing VNFs become overloaded by traffic load or the processing requirements of the VNFs associated with the traffic load increases, more VNFs may be instantiated VNFs to split or spread the load over a larger number of VNF instances, see Li para [0052]).

Regarding claim 29 and 38 and 47,
 	Li in view of Palermo teaches the apparatus of claim 26, wherein the NIC is to selectively cause at least one or more VNFs to be deployed for use to perform packet processing operations based on executing VNFs not having sufficient resources to perform packet processing operations. (interpreted as Network status includes, but is not limited to data center (DCs, which can be gateway nodes, border nodes or NFV PoPs) resource availability, see para [0041].. Also see When the existing VNFs become overloaded by traffic load or the processing requirements of the VNFs associated with the traffic load increases, see Li para [0052])).

Regarding claim 30 and 39 and 48,
 	Li in view of Palermo teaches the apparatus of claim 26, wherein the NIC is to:
 	access a received packet to determine one or more processing operations to be performed on at least a portion of the received packet and (interpreted as For example, if there are multiple instances of NAT VNF, then a packet should be sent to the NAT instance that maintains the address mapping for the flow associated with the packet (or with the NAT instance maintaining the address mapping for the packet itself), see para [0052]).
 	determine a target VNF to perform the determined one or more processing operations based on at least a portion of the received packet. (interpreted as redirecting new flows arriving at the old VNF instance, to new VNF instances for processing, see para [0053]).

Regarding claim 32,
 	Li in view of Palermo teaches the apparatus of claim 31, wherein the device comprises a memory device. (interpreted as In accordance with another aspect of the present disclosure there is provided a device having a processor and machine readable memory storing machine executable instructions which when executed by the processor configure the device to perform the above method, see para [0011]).

Claim 31, 40, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20170289270) further in view of Palermo (Pub No 20170180325) and Saffre (Pub No 20170041387).

Regarding claim 31 and 40 and 49,
	Li in view of Palermo teaches the apparatus of claim 26, wherein the load of at least one of the VNFs is based at least in part on a thermal condition of a device used by at least one of the VNFs.
 	Saffre teaches wherein the load of at least one of the VNFs is based at least in part on a thermal condition of a device used by at least one of the VNFs (interpreted as and calculate a thermal load of each server using the information, and the load balancer is arranged to: receive a job to be allocated; choose a server to allocate the job to according to the calculated thermal loads of the servers; and allocate the job to the chosen server, see para [0010]).
 	It would have been obvious to one of ordinary skill in the art to combine the overload detection as taught by Li in view of Palermo with the thermal condition as overload detection as taught by Saffre since it would have been a simple substitution providing expected results using thermal conditions as a threshold for knowing when you perform a load balancing so that packets are transmitted without degraded performance.

Claim 33-34, 41-42, and 50, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20170289270) further in view of Palermo (Pub No 20170180325) and Tao (Pub No 2017005935).
Regarding claim 33 and 41 and 50,
 	Li in view of Palermo teaches the apparatus of claim 26, wherein the load of at least one of the VNFs is based at least in part on load information received from associated processing cores.
 	Tao teaches wherein the load of at least one of the VNFs is based at least in part on load information received from associated processing cores (interpreted as collecting the overall load information of the VNF (such as the average load of the virtual machines within the VNF), see para [0100]).
 	It would have been obvious to one of ordinary skill in the art to combine the overload detection as taught by Li in view of Palermo with the load information as taught by Tao to further specify where the information is coming from the cores to prevent overload at the cores and prevent degradation in core performance.

Regarding claim 34 and 42,
 	Li in view of Palermo teaches the apparatus of claim 26, however does not teach wherein the load comprises data to identify an amount of compute resources being utilized at a given point in time and includes one or more of: processor utilization statistics or Intelligent Platform Management Interface statistics.
 	Tao teaches wherein the load comprises data to identify an amount of compute resources being utilized at a given point in time and includes one or more of: processor utilization statistics or Intelligent Platform Management Interface statistics (interpreted as collecting the overall load information of the VNF (such as the average load of the virtual machines within the VNF), see para [0100]).
 	It would have been obvious to one of ordinary skill in the art to combine the overload detection as taught by Li in view of Palermo with the load information as taught by Tao to further specify where the information is coming from the cores to prevent overload at the cores and prevent degradation in core performance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461